United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
H.B., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS HEALTH ADMINISTRATION,
Ann Arbor, MI, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-1938
Issued: April 2, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On August 25, 2011 appellant filed a timely appeal from an August 1, 2011 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP) finding that he abandoned
his hearing request. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20
C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the nonmerit decision. As more
than 180 days has elapsed between the last merit decision dated February 18, 2011 and the filing
of this appeal, the Board lacks jurisdiction to review the merits of this case.2
ISSUE
The issue is whether OWCP properly found that appellant abandoned his request for a
hearing.
1
2

5 U.S.C. § 8101 et seq.

An appeal of adverse OWCP decisions issued on or after November 19, 2008 must be filed within 180 days of
the decision. See 20 C.F.R. §§ 501.2(c) and 501.3.

FACTUAL HISTORY
On April 1, 2010 appellant, then a 39-year-old housekeeping aid, filed a traumatic injury
claim alleging that he sustained an injury on March 15, 2010 in the performance of duty. OWCP
accepted the claim for lumbar and thoracic sprain. Appellant stopped work on March 15, 2010
and received compensation for total disability.
By decision dated February 18, 2011, OWCP terminated appellant’s compensation and
authorization for medical treatment effective that date. It determined that the weight of the
medical evidence established that he had no further disability or condition requiring treatment as
a result of his March 15, 2010 work injury.
On March 15, 2011 appellant timely requested a telephone hearing. By letter dated
June 6, 2011, OWCP notified him that it had scheduled a telephone hearing for July 12, 2011 at
12:15 p.m. eastern time. It instructed appellant to call the provided toll-free number a few
minutes before the hearing time and enter in the pass code when prompted. OWCP mailed the
notice to his address of record.
By decision dated August 1, 2011, OWCP determined that appellant had abandoned his
requested hearing. It found that he received written notification of the hearing 30 days in
advance but failed to appear. OWCP further indicated that there was no evidence that appellant
contacted OWCP either prior to or after the scheduled hearing to explain his failure to
participate. Consequently, it concluded that he abandoned his telephone hearing request.
On appeal appellant related that he fell asleep the day of his scheduled hearing due to his
sleep disorder. When he awoke he telephoned OWCP. The receptionist instructed appellant to
telephone the hearing representative but he was unsuccessful.
LEGAL PRECEDENT
Under FECA and its implementing regulations, a claimant who has received a final
adverse decision by OWCP is entitled to receive a hearing upon writing to the address specified
in the decision within 30 days of the date of the decision for which a hearing is sought.3 Unless
otherwise directed in writing by the claims examiner, OWCP’s hearing representative will mail a
notice of the time and place of the hearing to the claimant and any representative at least 30 days
before the scheduled date.4 OWCP has the burden of proving that it mailed notice of a scheduled
hearing to a claimant.5
OWCP’s procedure manual provides that a hearing can be considered abandoned only
under very limited circumstances. All three of the following conditions must be present: the
claimant has not requested a postponement; the claimant has failed to appear at a scheduled
3

5 U.S.C. § 8124(b); 20 C.F.R. § 10.616(a).

4

20 C.F.R. § 10.617(b).

5

See Michelle R. Littlejohn, 42 ECAB 463 (1991). It is presumed in absence of evidence to the contrary that a
notice mailed to an individual in the ordinary course of business was received.

2

hearing; and the claimant has failed to provide any notification for such failure within 10 days of
the scheduled date of the hearing. Under these circumstances, the Branch of Hearings and
Review will issue a formal decision finding that the claimant has abandoned his or her request
for a hearing.6
ANALYSIS
By decision dated February 18, 2011, OWCP terminated appellant’s compensation and
medical benefits. Appellant timely requested a telephone hearing. By letter dated June 6, 2011,
OWCP notified appellant that it had scheduled a telephone hearing on July 12, 2011 at 12:15
p.m. eastern time. It instructed him to telephone a toll-free number and enter a pass code to
connect with the hearing representative. Appellant did not telephone at the appointed time. He
did not request a postponement of the hearing or explain his failure to appear at the hearing
within 10 days of the scheduled hearing date of July 12, 2011.7 The Board therefore finds that he
abandoned his request for a hearing.8
On appeal, appellant submitted an undated letter explaining that he fell asleep the date of
the hearing as a result of his sleep disorder. He telephoned OWCP and the hearing
representative when he awoke but could not get through to the hearing representative. Appellant
submitted evidence in support of his contention. The Board, however, lacks jurisdiction to
consider this evidence as it was not before OWCP at the time of its decision.9 Appellant may
submit this evidence to OWCP with a request for reconsideration pursuant to 5 U.S.C. § 8128
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant abandoned his request for a telephone hearing.

6

Federal (FECA) Procedure Manual, Part 2 -- Claims, Hearings and Reviews of the Written Record, Chapter
2.1601.6(e) (January 1999); see also G.J., 58 ECAB 651 (2007).
7

Id.

8

See G.J., supra note 6.

9

See 20 C.F.R. § 501.2(c)(1).

3

ORDER
IT IS HEREBY ORDERED THAT the August 1, 2011 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: April 2, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

4

